t c memo united_states tax_court henry allen waters petitioner v commissioner of internal revenue respondent docket no filed date henry allen waters pro_se lori m mersereau for respondent memorandum findings_of_fact and opinion gerber judge respondent by notice_of_deficiency determined that petitioner is liable for a deficiency in his federal_income_tax and an addition_to_tax in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether the gain realized by petitioner from the sale of his principal_residence qualifies for nonrecognition treatment under sec_1034 whether petitioner is entitled to an interest_deduction in excess of that allowed by respondent and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of his tax_liability findings of fact2 petitioner resided in fairfield california at the time his petition was filed during petitioner decided to sell his principal_residence in richmond california with the intention of purchasing a new home in the area in date prior to selling his richmond home petitioner engaged the services of a real_estate agent to assist him in finding and purchasing a new home shortly thereafter petitioner located a home he wanted to purchase and applied to a mortgage financing company for a loan petitioner's loan application was denied however because he had filed for bankruptcy in and his obligations in that regard had not yet been resolved at the time petitioner applied for the loan he was making payments of approximately dollar_figure per month pursuant to a debt repayment plan established in accordance with his bankruptcy case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated facts and exhibits which are incorporated by this reference petitioner continued his search for a new home and in date attempted to purchase another house once again petitioner's application_for a loan was denied due to his recent bankruptcy filing and his outstanding obligations under the debt repayment plan meanwhile petitioner found a buyer for his richmond home and he agreed to sell the house for dollar_figure the grant deed effectuating the transfer was signed by petitioner on date and the transaction went to settlement on date at which time the deed was filed with the recorder's office in contra costa county total_proceeds to petitioner were reduced by among other settlement charges closing costs of dollar_figure and prorated property taxes of dollar_figure settlement charges to the purchaser were dollar_figure including a loan origination fee of dollar_figure petitioner presumably believing that he would be eligible for nonrecognition treatment under sec_1034 did not report as taxable_income on his return any gain from the sale of his old residence during up to the date he sold the property petitioner paid dollar_figure in mortgage interest on his richmond home nevertheless on his schedule a--itemized deductions petitioner reported a home mortgage interest_deduction of dollar_figure which amount presumably includes the dollar_figure noted above and a portion of the closing costs and other charges reported on the settlement statement relating to the transfer of the richmond property after selling his richmond home petitioner continued his search for a new home and completed his obligations under the debt repayment plan with a lump-sum payment in date at which time petitioner's bankruptcy case was closed petitioner's next attempt to obtain a loan for the purchase of a new home occurred in date but he was again unsuccessful presumably due to his recent bankruptcy during the ensuing months petitioner finally located and succeeded in obtaining financing for the purchase of a home in fairfield california petitioner testified that he made a deposit on his new home in date and that he received a key and moved into the house prior to date the grant deed however was not signed by the sellers until date and the settlement_date for the transfer was date petitioner paid dollar_figure excluding settlement charges for the house opinion the first issue for decision is whether the gain realized by petitioner in from the sale of his old residence qualifies for nonrecognition treatment under sec_1034 sec_1034 allows a taxpayer to defer the recognition of gain realized from the sale of his principal_residence provided he meets the requirements of the statute it provides in relevant part that when property used by a taxpayer as his principal_residence is sold by him and within the period beginning years before the date of such sale and ending years after such date property is purchased by the taxpayer and used as his principal_residence gain shall be recognized only to the extent that the adjusted sale price of the old residence exceeds the cost of purchasing the new residence respondent argues that for purposes of determining the applicability of sec_1034 the sale of petitioner's former residence in richmond and the purchase of his new residence in fairfield occurred on the respective settlement dates of the transfers date and date thus respondent argues that petitioner's new home was not purchased within years of the sale of his old residence and that he is therefore not eligible for nonrecognition treatment under sec_1034 petitioner contends that he made a deposit on the fairfield property and moved into the home prior to date and further that he made several attempts to purchase a new home prior to that date but that he was unable to obtain financing due to his bankruptcy filing we note at the outset that the purchase of a new residence within the period fixed by statute is a strict requirement for obtaining the benefits of sec_1034 and that we are without authority to weigh the merits of the events precipitating delay to determine whether the time limits may be waived or extended 477_f2d_1333 6th cir affg per curiam 58_tc_238 bayley v commissioner 35_tc_288 petitioner's circumstances including the bankruptcy his inability to obtain financing and his missing the statutory deadline by a few days are unfortunate and elicit sympathy courts however have consistently held that the time limits of sec_1034 are uniformly applicable and leave no room for interpretation or tempering because of hard or unfortunate circumstances even where the taxpayer was prevented from acquiring the new residence on time due to circumstances beyond his control see 69_tc_1034 and cases cited therein extensions of sec_1034's time limitations are available only when a specific statutory provision so provides 577_f2d_424 n 7th cir thus petitioner's eligibility for nonrecognition treatment depends solely on a determination of the dates when the sale of his old residence and the purchase of his new residence occurred and we cannot consider any delay in purchasing a new home caused by petitioner's personal bankruptcy the question of when a sale is complete for federal tax purposes is essentially one of fact to be decided based on a consideration of all the facts and circumstances with no single factor controlling the outcome 77_tc_708 68_tc_115 a sale of real_property is generally complete upon the earlier of the transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership by the see also chavez v commissioner tcmemo_1983_199 henry v commissioner tcmemo_1982_469 bazzell v commissioner tcmemo_1967_101 purchaser 430_f2d_1019 6th cir affg 51_tc_290 derr v commissioner supra pincite baird v commissioner supra pincite in california a grant deed evidencing the transfer of title takes effect upon delivery by the grantor or if placed in escrow upon performance of the prescribed conditions and delivery by the depositary cal civ code sec_1054 sec_1057 west blumenthal v liebman p 2d cal dist ct app in the present case we agree with respondent that the relevant property transfers occurred on date and date the respective settlement dates of the transfers although petitioner contends that he made a deposit on his new residence and moved into the home in date he has not otherwise shown that he assumed the burdens risks of ownership prior to the passage of title on date from these facts we are compelled to conclude that petitioner failed to meet the statutory requirements of sec_1034 while we sympathize with petitioner's plight--he undoubtedly intended and diligently attempted to purchase a new residence within the 2-year period required for the nonrecognition of gain from the sale of his old residence--we are powerless to move a line congress has drawn we hold that petitioner has failed to petitioner has not shown for example that he was responsible for and or paid property taxes on his new home or that he maintained insurance on the property for any period prior to the date of settlement show that he is qualified for nonrecognition under sec_1034 in the notice_of_deficiency respondent determined that petitioner's gain on the sale of his old residence was equal to the full sales_price of the property no reduction was taken for petitioner's adjusted_basis in the property although such a reduction is provided for in sec_1001 the court brought this matter to the attention of the parties and they filed a supplemental stipulation of facts agreeing that the dollar_figure selling_price included in petitioner's income should be reduced by dollar_figure of costs and expenses in connection with the sale accordingly petitioner realized dollar_figure rather than dollar_figure as the net_proceeds of sale in addition the parties stipulated that petitioner's adjusted_basis in the property sold was dollar_figure accordingly petitioner realized income of dollar_figure from the sale of the richmond realty the parties should reflect these differences from the notice_of_deficiency in their rule computation next we consider the home mortgage interest_deduction of dollar_figure reported by petitioner on his return petitioner claims that this amount includes dollar_figure in mortgage interest_paid and several amounts reported on the settlement statement petitioner received when he sold the richmond property petitioner claimed dollar_figure of closing costs as part of an interest_deduction on his return respondent disallowed this amount as part of a disallowance of a large amount of interest claimed including closing costs dollar_figure prorated property taxes dollar_figure and loan origination fees paid_by the purchaser dollar_figure while petitioner erred in reporting these amounts collectively as mortgage interest on his schedule a he is nevertheless entitled to the following deductions mortgage interest--dollar_figure and property taxes--dollar_figure the dollar_figure closing costs were reflected above as a selling expense in calculating petitioner's gain from the sale of the richmond property petitioner is not entitled to deduct the loan origination fees because they were not paid_by him finally respondent determined an addition to petitioner's tax for under sec_6662 in the amount of dollar_figure sec_6662 imposes an accuracy-related_penalty on a substantial_understatement_of_income_tax the section provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement the taxpayer bears the burden of proving that the commissioner's determination as to the addition_to_tax under sec_6662 is erroneous rule a an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is the difference the amounts petitioner claims make up the mortgage interest_deduction total dollar_figure or dollar_figure more than the deduction reported on petitioner's return petitioner did not offer an explanation for this discrepancy between the amount required to be shown on the return and the amount actually shown on the return sec_6662 the understatement is reduced however to the extent it is based on substantial_authority or adequately disclosed in the return or a statement attached to the return sec_6662 and ii neither exception is present here therefore if the recomputed deficiency under rule satisfies the statutory_percentage or amount petitioner will be liable for the addition_to_tax under sec_6662 to reflect the foregoing decision will be entered under rule
